Citation Nr: 1824774	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for obsessive compulsive disorder.  

2. Entitlement to an initial rating in excess of 10 percent for gastrointestinal residuals of intestinal surgery.

3. Entitlement to an initial rating in excess of 10 percent for painful scars, status-post intestinal surgery.   

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This matter came before the Board of Veterans' Appeals (Board) from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Board remanded this matter for further development.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of a claim for an increased rating when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran contends that he is unable to work due, in part, to his psychiatric disorder and gastrointestinal residuals of intestinal surgery disability.  Therefore, the Board has jurisdiction over this issue as part and parcel of his claims for higher ratings and has listed such on the title page.

The claims for higher ratings for obsessive compulsive disorder and gastrointestinal residuals of intestinal surgery, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's status-post intestinal surgery scars have been characterized by two scars that are painful but not unstable and one scar that is neither painful nor unstable; the scars are not superficial and nonlinear with an area 144 square inches or greater, nor deep nonlinear scars with an area of at least 6 inches, nor located on the head, face, or neck; the scars do not cause any additional functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's status-post intestinal surgery scars have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

Although evidence was added to the Veteran's claims file following the September 2016 supplemental statement of the case (SSOC), as to the issue of a higher rating for status-post intestinal surgery scars which is being decided herein, the additional evidence identifies information duplicative of information already in the claims file at the time of the September 2016 SSOC.  Therefore, the Board may proceed with adjudication of the issue.  See 38 C.F.R. § 20.1304(c).  

In addition, there has been substantial compliance with the Board's prior remand.  In accordance with the August 2016 Board remand, the Veteran's Social Security Administration records were obtained and the claims were readjudicated.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although the Veteran asserted that a December 2012 VA examination was inadequate, additional VA examination was obtained in March 2015.  The Veteran has not alleged that such examination is inadequate.  The Board finds the medical and lay evidence of record sufficient to decide the Veteran's claim.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's painful scars, status-post intestinal surgery, have been assigned an initial 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, effective February 15, 2008.

Notably, the criteria for a compensable rating under DC 7804 were revised effective October 23, 2008, during the appeal period.  Accordingly, consideration is warranted for a rating under either the prior or the revised criteria (if either is more favorable).  Under the criteria in effect prior to October 23, 2008, DC 7804 provided for a maximum 10 percent rating for superficial scars that were painful on examination. 

Under the criteria in effect from October 23, 2008, DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  If one or more scars are both unstable and painful, 10 percent is to be added to the total evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, DC 7801. 

A 10 percent rating is also warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square centimeters) or larger.  38 C.F.R. § 4.118, DC 7802. 

DC 7805 directs that any disabling effect(s) not considered in DCs 7801 through 7804 should be evaluated under the appropriate diagnostic code.  This instruction essentially directs that scars may be rated for the functional impairment caused by the scar.

The December 2012 VA examiner noted that the Veteran underwent intestinal surgeries, and had a resulting scar that was not painful or unstable.  The VA examiner measured the scar at 19 centimeters by 1 centimeter.

In his June 2013 notice of disagreement, the Veteran reported that while the scar itself was not painful, the mesh screen placed during surgery was painful when pulled and therefore affected the skin and muscle tissue.  

The Veteran underwent further VA examination in relation to his scars in March 2015.  The March 2015 VA examiner noted three linear scars on the Veteran's anterior trunk - a scar 27 centimeters long on his middle abdomen, and scars 2.5 centimeters long on his right and left abdomen.  The VA examiner noted that two scars were painful, as the Veteran reported pain with movements such as sneezing, laughing, or bending.  The VA examiner noted that none of the three scars were unstable.  The scars did not result in any limitation of function.

VA treatment records do not note additional symptoms relating to the scars.

Based on the above, the Board finds that the Veteran's service-connected scars from intestinal surgery do not warrant a rating in excess of 10 percent at any point during the appeal period under either the old or new criteria.  Initially, the Board notes that at no time has the evidence suggested that there is any functional impairment caused by the scars.  Although two of the scars are noted to be painful, the scars are not shown to be unstable.  Additionally, there is no evidence to suggest superficial and nonlinear scars with an area 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or scars located on the head, face, or neck.  As such, a rating in excess of 10 percent is not warranted. 

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the rating currently assigned, and that these scars have never met the criteria for a higher rating under any applicable diagnostic code at any point during the appeal period.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board has considered whether any staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected scars; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning any staged ratings for such disability is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating for the Veteran's scars, that doctrine is not applicable in the instant case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected status-post intestinal surgery scars is denied.


REMAND

The Veteran seeks higher ratings for his service-connected obsessive compulsive disorder and gastrointestinal residuals of intestinal surgery, and has raised a claim for TDIU.

Updated VA treatment records through February 2018 have been added to the Veteran's claims file.  However, the Veteran has not been furnished a SSOC that addresses the newly added VA treatment records.  While 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records.  38 U.S.C. § 7105(e) (2012).  As the newly added VA treatment records are not duplicative of evidence previously received and are relevant to the claims for higher ratings for obsessive compulsive disorder and gastrointestinal residuals of intestinal surgery, these claims must be remanded back to the AOJ for review and issuance of a SSOC.

Also, as noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's obsessive compulsive disorder and gastrointestinal residuals of intestinal surgery has been raised by the record.  Specifically, in his November 2010 Social Security Administration Disability Report, the Veteran included his intestinal problems as limiting his ability to work.  He indicated that he stopped working in September 2010.  A November 2010 letter from the Veteran's VA primary care physician indicates that the Veteran's anxiety contributes to his inability to work.  Thus, the issue of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), has been raised in connection with his claims for higher ratings.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the Veterans Claims Assistance Act (VCAA) notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records dated from February 2018 to the present.  In addition, the Veteran reported treatment at a Vet Center in November 2011.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

3.  Obtain any additional VA treatment records, to include any VA treatment records dated from February 2018 to the present and any Vet Center records.  

4.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


